         Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
          v.                                     §    CRIMINAL NO. H-20-055
                                                 §
JOFFRE CROSS, III,                               §
          Defendant.                             §

                                      PLEA AGREEMENT

          The United States of America, by and through Ryan K. Patrick, United States Attorney for

the Southern District of Texas, and Steven Schammel, Assistant United States Attorney, and the

defendant, JOFFRE CROSS, III ("Defendant"), and Defendant's counsel, pursuant to Rule

ll(c)(l)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an

agreement, the terms and conditions of which are as follows:

                                     Defendant's Agreement

          1. Defendant agrees to plead guilty to Count 1 of the Criminal Information. Count 1

charges Defendant with possession of a firearm by a person convicted of a crime punishable by

more than a year in prison, in violation of Title 18, United States Code, Section 922(g)(l ).

Defendant, by entering this plea, agrees that he/she is waiving any right to have the facts that the

law makes essential to the punishment either charged in the criminal information, or proved to a

jury or proven beyond a reasonable doubt.

                                        Punishment Range

          2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 922(g)(l ), is imprisonment of not more than 10 years and a fine of not more than $250,000.

Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3

years.     See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).         Defendant
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 2 of 13




acknowledges and understands that if he/she should violate the conditions of any period of

supervised release which may be imposed as part of his/her sentence, then Defendant may be

imprisoned for the entire term of supervised release, without credit for time already served on the

term of supervised release prior to such violation. See Title 18, United Stated Code, sections

3559(a)(3) and 3583(e)(3). Defendant understands that he/she cannot have the imposition or

execution of the sentence suspended, nor is he/she eligible for parole.

                                    Mandatory Special Assessment

       3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                     Immigration Consequences

       4. Defendant recognizes that pleading guilty may have consequences with respect to

his/her immigration status if he/she is not a citizen of the United States. Defendant understands

that if he/she is not a citizen of the United States, by pleading guilty he/she may be removed from

the United States, denied citizenship, and denied admission to the United States in the future.

Defendant' s attorney has advised Defendant of the potential immigration consequences resulting

from Defendant' s plea of guilty.




                                                  2
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 3 of 13




                            Waiver of Appeal and Collateral Review

       5. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or "collaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of these waivers.

       6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he/she may have received from his/her counsel, the

United States or the Probation Office, is a prediction and not a promise, did not induce his/her

guilty plea, and is not binding on the United States, the Probation Office or the Court. The United

States does not make any promise or representation concerning what sentence the defendant will

receive. Defendant further understands and agrees that the United States Sentencing Guidelines

are "effectively advisory" to the Court. See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing



                                                 3
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 4 of 13




Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       7. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                 The United States' Agreements

       8. The United States agrees to each of the following:

       (a)     If the Court determines that Defendant qualifies for an adjustment under
       section 3El.l(a) of the United States Sentencing Guidelines, and the offense level
       prior to operation of section 3E 1.1 (a) is 16 or greater, the United States will move
       under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his or her intent to plead guilty, thereby permitting the
       United States to avoid preparing for trial and permitting the United States and the
       Court to allocate their resources more efficiently.

                     Agreement Binding - Southern District of Texas Only

       9. The United States Attorney's Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the criminal information. This plea agreement binds only the

United States Attorney' s Office for the Southern District of Texas and Defendant. It does not

bind any other United States Attorney ' s Office. The United States Attorney's Office for the

Southern District of Texas will bring this plea agreement and the full extent of Defendant's

cooperation to the attention of other prosecuting offices, if requested.

                              United States' Non-Waiver of Appeal

       10. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:




                                                  4
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 5 of 13




        (a)     to bring its version of the facts of this case, including its evidence file and
        any investigative files, to the attention of the Probation Office in connection with
        that office's preparation of a presentence report;

        (b)    to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)     to file a pleading relating to these issues, in accordance with section 6A 1.2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.

                                     Sentence Determination

        11. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be

imposed is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees that the parties' positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.




                                                  5
     Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 6 of 13




                                         Rights at Trial

       12. Defendant understands that by entering into this agreement, he/she surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the fo llowing:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his/her attorney would be allowed to cross-examine them. In
       turn, Defendant could, but would not be required to, present witnesses and other
       evidence on his/her own behalf. If the witnesses for Defendant would not appear
       voluntarily, he/she could require their attendance through the subpoena power of
       the court; and

       (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of guilt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he/she could testify on his/her
       own behalf.

                                 Factual Basis for Guilty Plea

       13 . Defendant is pleading guilty because he/she is in fact guilty of the charges contained

in Count 1 of the criminal information. If this case were to proceed to trial, the United States

could prove each element of the offense beyond a reasonable doubt. The following facts, among

others would be offered to establish Defendant's guilt:

               On or about February 20, 2019, FBI Special Agent (SA) John Bray and

       other agents executed a federal search warrant on 9850 Pagewood Lane, #301 ,

       Houston, Texas, the residence of Joffre Cross, III. The search warrant was

       for the firearms, ammunition and documents and concerning firearms and


                                                 6
  Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 7 of 13




   ammunition. Prior to the execution of the search warrant Joffre Cross, III

   had been convicted on or about April 3, 2008 in the Middle District of North

   Carolina in two separate indictments. In cause number 1:07CR218-1 he was

   convicted of:

   Count 1 - Distribution of morphine sulfate, in violation of Title 21 U.S.C. Sec.

          841(a)(l) and (b)(l)(C) and 18 U.S.C. Sec 2; and

   Count 2-Distribution of diazepam, in violation of Title 21 U.S.C. Sec. 841(a)(l)

          and (b)(2) and 18 U.S.C. Sec 2.

In cause number 1:07CR337-2 he was convicted of:

   Count 1 - Distribution of 15 syringes containing morphine sulfate, in violation

          of Title 21 U.S.C. Sec. 841(a)(l) and (b)(l)(C) and 18 U'.S.C. Sec 2; and

   Count 2 - Distribution of 5 syringes containing diazepam, in violation of Title

          21 U.S.C. Sec. 841(a)(l) and (b)(2) and 18 U.S.C. Sec 2; and

   Count 3 - Possession of a firearm in furtherance of a drug trafficking crime,

          Title 18 U.S.C. Sec. 924(c)(l)(A)(i) and 18 U.S.C. 2.

          All of the offenses are crimes punishable by more than year in prison.

   As a result of the execution of the search warrant a Vyatskie Polyany, Model

   VEPR, caliber 7.62 mm rifle, and approximately 2257 rounds of various rifle

   and pistol ammunition was recovered.         The rifle and ammunition affected

   interstate and foreign commerce in that they were manufactured outside of

   the state of Texas. Additionally, agents found one self-manufactured .45

   caliber pistol, and three AR styled self-manufactured rifles.         The self -


                                            7
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 8 of 13




       manufactured rifles and pistol are not firearms under federal law.

                                   Breach of Plea Agreement

        14. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.        If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                         Restitution, Forfeiture, and Fines - Generally

       15.   This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he/she will make a full and complete disclosure of all

assets over which he/she exercises direct or indirect control, or in which he/she has any financial

interest. Defendant agrees not to dispose of any assets or take any action that would effect a

transfer of property in which he/she has an interest, unless Defendant obtains the prior written

permission of the United States.

       16. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security


                                                 8
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 9 of 13




information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant' s complete financial disclosure.

        17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines , including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his/her assets to deliver all funds and records of such assets to the United States.

        18. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Forfeiture

        19. Defendant stipulates and agrees that the property listed in the Criminal Information' s

Notice of Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant

agrees to the forfeiture of that property. In particular, but without limitation, Defendant stipulates

that the following specific property is subject to forfeiture :

                 (a)   Vyatskie Polyany, Model VEPR, caliber 7.62 mm rifle, serial number
                 11 VAK.8631, and

                 (b)    Approximately 2257 rounds of various rifle and pistol ammunition

        20. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

       21.    Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

                                                   9
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 10 of 13




        22.   Subject to the provisions of paragraph 7 above, Defendant waives the right to

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                          Abandonment

       23.     The Defendant further agrees to the abandonment of the following items:

               (a)   One self-manufactured AR-15 styled rifle, caliber unknown, lacking a serial
               number, black in color,

               (b)   One self-manufactured 1911 styled, .45 caliber pistol, lacking a serial
               number, tan in color,


               (c)   One self-manufactured AR-15 styled rifle, caliber unknown, lacking a serial
               number, tan in color,

               (d)   One self-manufactured AR-10 styled rifle, .308 caliber, lacking a serial
               number, tan in color, and

               (e)     One drilled out 80% lower receiver.

       24.    Subject to the provisions of paragraph 7 above, Defendant waives the right to

challenge the abandonment of property in any manner, including by direct appeal or in a collateral

proceeding.

                                               Fines

       25. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

·the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                                                10
     Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 11 of 13




                                        Complete Agreement

       26. This written plea agreement, consisting of 13 pages, including the attached addendum

of Defendant and his/her attorney, constitutes the complete plea agreement between the United

States, Defendant, and Defendant's counsel. No promises or representations have been made by

the United States except as set forth in writing in this plea agreement. Defendant acknowledges

that no threats have been made against him/her and that he/she is pleading guilty freely and

voluntarily because he/she is guilty.




                                               11
      Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 12 of 13




       27. Any modification of this plea agreement must be in writing and signed by all parties.




       Subscribed and sworn to before me on     +~s                               , 20±.0

                                           DAVID J. BRADLEY, Clerk
                                           UNITED STATES DISTRICT CLERK


                                    By:
                                           Deputy United States District Clerk

APPROVED:




By:
       Steven T. Schammel                          David Cunningh
       Assistant United States Attorney            Attorney for Defen ant
       Southern District of Texas                  Telephone: 713-225-0325
       Telephone: 713-567-9000




                                              12
     Case 4:20-cr-00055 Document 15 Filed on 02/06/20 in TXSD Page 13 of 13




                           UNITED ST ATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
       v.                                      §    CRIMINAL NO. H-20-055
                                               §
JOFFRE CROSS, III,                             §
          Defendant.                           §

                           PLEA AGREEMENT -- ADDENDUM

       I have fully explained to Defendant his/her rights with respect to the pending criminal

information. I have reviewed the provisions of the United States Sentencing Commission's

Guidelines Manual and Policy Statements and I have fully and carefully explained to Defendant

the provisions of those Guidelines which may apply in this case. I have also explained to

Defendant that the Sentencing Guidelines are only advisory and the court may sentence Defendant

up to the maximum allowed by statute per count of conviction. Further, I have carefully reviewed

every part of this plea agreement with Defendant. To my knowledge, Defendant's decision to

                     ent is an informed and voluntary one.

                                                       :ivIs /J-(/ ~v
                                                    Date

       I have consulted with my attorney and fully understand all my rights with respect to the

criminal information pending against me. My attorney has fully explained, and I understand, all

my rights with respect to the provisions of the United States Sentencing Commission's Guidelines

Manual which may apply in my case. I have read and carefully reviewed every part of this plea

                              I understand this agreement and I voluntarily agree to its terms.



Defendant                                           Date
                                               13
